     Case 2:18-cv-02492-JAM-DB Document 30 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN WALKER,                                  No. 2:18-cv-2492 JAM DB P
12                          Petitioner,
13             v.                                       ORDER
14    SHAWN HATTON,
15                          Respondent.
16

17           Petitioner has requested an extension of time to file his objections to the findings and

18   recommendations filed on May 7, 2020. Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Petitioner’s request for an extension of time (ECF No. 29) is granted; and

20           2. Petitioner shall file his objections to the findings and recommendations within forty-

21   five days from the date of this order.

22   Dated: June 26, 2020

23

24

25   DLB:9/DB/prisoner-habeas/walk2492.111(2)

26
27

28
